El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
La corte de distrito ordenó la remoción de una pequeña casa o habitación de madera que medía catorce pies por cada lado y que había sido construida- sin permiso alguno en un solar ya ocupado por una residencia. El dominio restringido de la casa de vivienda y del solar había pasado a los arren-datarios a virtud de un contrato de arrendamiento con dere-cho de propiedad otorgado por el Comisionado del Interior *226de conformidad con las disposiciones de una “Ley para crear una Comisión de Hogares Seguros; autorizar la construcción de casas para artesanos y obreros con fondos de El Pueblo de Puerto Rico; proveer el arrendamiento de las mismas, con derecho de propiedad; para mejorar las condiciones de los terrenos de El Pueblo de Puerto Rico que sean seleccionados para la construcción de dichas casas aprobada el 11 ■de julio de 1921 (leyes de ese año, pág\ 387), según fue enmen-dada en 1928 (leyes de ese año, pág. 467).
Sólo existen dos señalamientos de error. Estos son: pri-mero, que la corte de distrito cometió error al sostener que las restricciones sobre edificación impuestas por la ley y por la Comisión de Hogares Seguros en su reglamento son apli-cables tanto al arrendatario durante la vigencia del contrato de arrendamiento como- a los dueños de la casa y el solar que han dejado de ser tales arrendatarios, y, segundo, que la corte cometió error al ordenar la demolición de la casa o habita-ción. La segunda de estas dos contenciones debe subsistir o caer con la primera.
Habría mucho peso en el argumento de los apelantes si la ley, los reglamentos y el contrato de arrendamiento fueran interpretados estrictamente. Tal interpretación tendería a privar al gobierno de su dominio sobre la higiene y salubri-dad públicas, así como sobre los tipos de seguros y sobre otras cuestiones relacionadas con las condiciones residenciales y comerciales en un proyecto de urbanización, y eventualmente a hacer surgir un recrudecimiento de las condiciones indesea-bles que todo proyecto de eliminación de arrabales trata de eliminar. Hasta ese extremo sería subversivo del propósito e intención clara de la Legislatura, conforme éstos son reve-lados por la historia, tendencia general y desarrollo de la ley en cuestión.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Wolf está conforme con el resul-tado. *